Citation Nr: 1445054	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  06-31 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial disability rating greater than 50 percent for service-connected mood disorder prior to September 8, 2010.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to September 8, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from October 1972 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.  That decision, in pertinent part, granted service connection and assigned an initial 30 percent disability rating for dysthymic disorder.  The Veteran expressed disagreement with the assigned initial disability rating and perfected the appeal.

This matter was previously before the Board in December 2008 at which time it was remanded for additional development.  

In September 2008, the Veteran testified at a personal hearing over which a Veterans Law Judge of the Board presided while at the RO.  Following the filing of additional claims, which were the subject of a separate decision on appeal, in June 2012, the Veteran testified at a personal hearing over which a second Veterans Law Judge of the Board presided while at the RO.  A transcript of each hearing has been associated with the claims file.

VA law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707.  Additionally, when two hearings have been held by different Veterans Law Judges concerning the same issue or issues, the law also requires that the Board assign a third Veterans Law Judge to decide that issue or issues because a proceeding before the Board must be assigned either to an individual Veterans Law Judge "or to a panel of not less than three members of the Board."  38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3.  In this case, there were two hearings conducted by two different Veterans Law Judges; thus, a third Veterans Law Judge is required for a panel decision in this case. 

Under 38 C.F.R. § 20.707, a claimant must be afforded an opportunity for a hearing before all the Board members who will ultimately decide his appeal.  Thus, if the claimant's appeal is assigned to a Board panel, the claimant must be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).

In this case, the Veteran presented testimony at two hearings before two different Veterans Law Judges regarding the issues captioned above.  Accordingly, pursuant to 38 C.F.R. § 20.707 and the holding in Arneson, a letter was sent to the Veteran in March 2013 offering him the opportunity to testify at a hearing before a third judge who would participate in the panel decision.  Later in March 2013, the Veteran responded that he waived his right to appear at an additional hearing before a third Veterans Law Judge who would be assigned to decide his appeal on the issues that were addressed at his prior hearings.  Additionally, he requested consideration of his case on the evidence of record and requested the Board to proceed immediately without delay in issuing a panel decision.

During the pendency of the appeal, by rating action dated in January 2012, the RO determined that the service-connected mood disorder warranted an increased disability rating of 50 percent, effective as of August 19, 2010.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran did not withdraw the appeal as to the issue of a disability rating greater than assigned; therefore, the issue remained in appellate status. 

In July 2013, the Board, in pertinent part, determined that the Veteran's service-connected mood disorder warranted an initial 50 percent disability rating prior to September 8, 2010, and a 70 percent disability rating, thereafter.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Order, the Court granted a Joint Motion for Partial Remand, vacating that part of the July 2013 Board decision that denied a disability rating greater than 50 percent prior to September 8, 2010, and remanding the issue to the Board.  The portion of the July 2013 Board decision that denied a disability rating greater than 70 percent for service-connected mood disorder from September 8, 2010, was not disturbed.  

The Court did not have jurisdiction over the issue of entitlement to a TDIU because the issue was remanded by the Board in July 2013.  The evidence of record suggests that the Veteran may not have been employed as a result of his service-connected disabilities prior to September 8, 2010.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the issue has been included among those on appeal before the Board as captioned above.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  The evidence in all claims files has been considered by the Board in adjudicating this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  Another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

The Veteran asserts that his service-connected mood disorder warranted a disability rating greater than 50 percent prior to September 8, 2010.   

A VA mental disorders examination report dated in December 2005 shows that the Veteran reported being depressed ever since undergoing a circumcision in service which had complications.  He described having low self-esteem, sleep disturbance, and marital problems as a result.  Mental status examination revealed that he was alert, oriented, well nourished, and well developed.  He was neatly and casually dressed, made good eye contact, was cooperative, and in no apparent distress.  Affect was blunted, and mood was depressed.  Speech was clear, coherent, goal directed, and unpressured.  There were no flights of ideas or looseness of association.  There were no suicidal or homicidal ideations.  There were no auditory or visual hallucinations, or delusions.  He was able to recall two of three objects in five minutes.  He could spell "world" forward and backward.  Serial 3s were intact.  He was able to recall the past five presidents.  Proverb interpretation was abstract.  Insight and judgment were fair.  The diagnosis was dysthymic disorder.  A Global Assessment of Functioning (GAF) score of 55 was assigned.  The examiner added that the symptoms of depression were of moderate severity and interfered moderately with his social functioning, and mild to moderately with his industrial functioning.  His symptoms were thought to improve with treatment.

VA outpatient treatment records dated from April 2006 to January 2012 show that the Veteran was treated intermittently for symptoms associated with his mood disorder.  Over the course of the treatment, he was assigned GAF scores which ranged primarily from 50 to 75.

A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV), 4th ed. at 32).

 A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71 to 80 relates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); and no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Id.

The Court has held that VA has an obligation to obtain retrospective medical opinions in instances where there is competent evidence suggesting that a higher rating may be appropriate during a relevant period but insufficient clinical evidence to determine whether such an increase is, in fact, warranted.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008).  In light of the discrepancy in the assessments of the Veteran's functioning prior to September 8, 2010, specifically the wide range in Veteran's assigned GAF scores, the Board finds it necessary to remand the issue of a disability rating greater than 50 percent prior to September 8, 2010, in order for a VA examiner to provide a retrospective medical opinion as to the level of severity of the Veteran's disability at that time.  Additionally, an opinion should be provided as to whether the Veteran was unemployable due to the combined effect of his service-connected disabilities prior to September 8, 2010.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his psychiatric disorder should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA psychiatric examination to obtain a retrospective medical opinion as to the severity of the Veteran's service-connected mood disorder from March 28, 2005, to September 8, 2010.  The entire claims file must be made available to the examiner for review.

The examiner is requested to provide a retrospective opinion that

(a) determines all manifestations associated with the Veteran's mood disorder for the period from March 28, 2005, to September 8, 2010, and to comment on the severity; 

(b) specifically addresses the degree of social and occupational impairment caused by his mood disorder for the period from March 28, 2005, to September 8, 2010.  In doing so, the examiner must review and reconcile all medical and lay evidence during that period on appeal, to include the varying GAF scores that have ranged from 50 to 75, and to opine as to the extent of the disability during such time; and

(c) provide a retrospective opinion as to whether it was at least as likely as not that the Veteran's service-connected disability precluded him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualified him for the period from March 28, 2005, to September 8, 2010. 

In doing so, the examiner must obtain from the Veteran a history of employment over the course of this appeal prior to September 8, 2010.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner must provide a rationale for all opinions provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



			
	DENNIS F. CHIAPPETTA	JACQUELINE E. MONROE
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



